DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed over prior art of record.
Most relevant prior art of record is Takahiro et al. (WO2015076006 A1) hereinafter Takahiro.
Regarding claim 1, Takahiro teaches A headphone comprising (“provided in a headphone comprising” in ¶[Abstract] and 10 in Fig. 1): an electro-acoustic transducer (“Unit Driver” 110 in Fig. 1) configured to reproduce sound from electrical signals (implied from headphone and transducer 10 and 110 in Fig. 1); a housing to which the electro-acoustic transducer is attached (120 in Fig. 1); Takahiro further teaches a resonant frequency converter (122 controls the resonant frequency in Fig. 1), Takahiro does not specifically disclose the device further comprising the resonant frequency converter configured to change a resonant frequency of a Helmholtz resonator configured to include a cavity in the housing and a tubular cavity communicating with the cavity; and a switch configured to perform alteration of the resonant frequency and switching of the noise cancelling circuit, in conjunction with each other.
The following is the reason for allowance of claim 1:
Takahiro alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises the resonant frequency converter configured to change a resonant frequency of a Helmholtz resonator configured to include a cavity in the housing and a tubular cavity communicating with the cavity; and a switch configured to perform alteration of the resonant frequency and switching of the noise cancelling circuit, in conjunction with each other,

Regarding claims 2-9, claims are allowed for their dependency on allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/              Examiner, Art Unit 2654